The Court
refused the petition. The 88th general rule, requires the master to ascertain “ the age of the infants,- “ the amount or value of their personal estate, the situation, “ quantity and value of their real estate, and the extent of the “ infants’ interest therein ; the facts and reasons rendering if “ necessary or adviseable to sell the real estate, or part theretif ;■ “ the competency of the person or persons proposed as guardi- “ ans; the names, descriptions and competency of the sureties £i to be given by such guardians, foe.” The court has frequently adverted to the caution with which it is necessary to watch these proceedings, and the exactness which will be required in complying with the requisites of this- general rule of the court. No order for the sale of infants’ real estate will be granted, unless the terms of the rule are fully complied' with, in all the particulars required to be reported.-
The object of the rule, is, that the' court should have a full view0of all the infant’s property; and should upon such a view, be able to determine, whether it is advantageous ter the infant, that his lands or any part of them, should he sold or *342not. The propriety of selling any particular part of the infant’s lands, must often depend upon the extent and situation of his other property ; and a mere statement of the situation and value of the tract of land proposed to be sold, is not a compliance with the rule.